DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 07/18/2022 was entered.
Amended claims 1-30 and new claim 31 are pending in the present application.
Applicant elected previously with traverse of Group I, drawn to nucleic acids, vectors and host cells comprising a nucleic acid encoding a chimeric antigen receptor and a K13-vFLIP signaling protein.  
Applicant also elected previously the following species: (i) a binding domain that binds to MPL as the specific antigen target, wherein the binding domain comprises an scFv against MPL having SEQ ID NO: 2500; (ii) CD8 transmembrane domain; (iii) ITAM motif of CD3z as the intracellular signaling domain; and (iii) the co-stimulatory domain 41BB.
Claims 19, 22-27 and 29 were withdrawn previously from further consideration because they are drawn to non-elected inventions.  Additionally, claims 10-12 and 14 were also withdrawn previously from further consideration because they are directed to non-elected species.
Accordingly, amended claims 1-9, 13, 15-18, 20-21, 28 and 30-31 are examined on the merits herein with the previously elected species. 

Claim Objections
Claims 17 and 20 are objected to because of the lack of an article (e.g., a or an) at the start of the claims.
Claim 31 is also objected to because of the misspelled term “MC159-vFLLIP”.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1-5, 9, 13, 15-18, 20-21 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
The instant claims encompass a cell comprising at least one nucleic acid (e.g., one, two, three, four or more nucleic acids) encoding a chimeric antigen receptor (CAR) and a vFLIP signaling protein, wherein the CAR comprises: a) an extracellular antigen specific domain, b) a transmembrane domain, and c) an optional intracellular signaling domain comprising an immunoreceptor tyrosine-based activation motif (ITAM), wherein the vFLIP signaling protein is selected from the group consisting of (i) K13-vFLIP or any mutant or variant thereof, and (ii) MC159-vFLIP or any mutant or variant thereof; the same at least one nucleic acid, at least one vector comprising the same at least one nucleic acid; and a pharmaceutical composition comprising the same cell, the same at least one nucleic acid or the same at least one vectos, and a pharmaceutically acceptable carrier.
Apart from disclosing using K13-vFLIP proteins with SEQ ID Nos. 866 and 2629, MC159-vFLIP proteins with SEQ ID Nos. 867 and 2630, cFLIP-L/MRTT-alpha proteins with SEQ ID Nos. 873 and 2636 and cFLIP-p22 proteins with SEQ ID Nos: 874 and 2637; along with several point mutants of K13 (paragraphs [0096], [00744], and Fig. 34) and K13-vFLIP as a fusion with one or more copies of an FKBP domain (paragraphs [00736]-[0738] and Fig. 28), the instant specification fails to provide sufficient written description for any other mutants (e.g., mutants with insertion(s), deletion(s), substitution(s) or combinations thereof) and/or any other variants (variants with insertion(s), deletion(s), substitution(s) or combinations thereof) of K13-vFLIP signaling protein or MC159-vFLIP signaling protein in the compositions as encompassed broadly by the instant claims.  For example, which minimal essential features or core elements do other mutants or variants of K13-vFLIP signaling protein or MC159-vFLIP signaling protein possess such that these mutants or variants are still functional as signaling proteins as claimed?  Particularly, despite sequence similarity among vFLIPs (e.g., K13-vFLIP and MC159-vFLIP), K13 is unique among the vFLIPs in possessing the ability to activate the NF-κB pathway, as well as the ability to accumulate in the nucleus to activate the NF-κB pathway as evidenced by the teachings of Matta et al (Oncogene 27:5243-5253, 2008).  There is no evidence of record in the prior art nor in the present application that MC159-vFLIP can function as a signaling protein such as for activating the NF-κB pathway or any other signaling pathways, let alone for mutants or variants of MC159-vFLIP signaling protein.  Since the prior art at the effective filing date of the present application failed to provide sufficient guidance and/or written description for the above issues as evidenced at least by the teachings of Foster et al (WO 2015/123527; IDS), Matta et al (Oncogene 27:5243-5253, 2008; IDS) and Chugh et al (PNAS 102:12885-12890, 2005); it is incumbent upon the instant specification to do so.  Furthermore, the instant specification also fails to provide and describe at least a representative number of species for a broad genus of a mutant or variant of K13-vFLIP or MC159-vFLIP signaling protein as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision at least a representative number of species for a broad genus of a mutant or variant of K13-vFLIP or MC159-vFLIP signaling protein as claimed broadly as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-3, 6-8, 15-18, 20-21, 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (WO 2015/123527; IDS) in view of Matta et al (Oncogene 27:5243-5253, 2008; IDS) and Chugh et al (PNAS 102:12885-12890, 2005).  This is a slightly modified rejection necessitated by Applicant’s amendments.
The instant claims encompass any cell (e.g., T-cell, NK cell) comprising at least one nucleic acid (e.g., 1, 2, 3, 4 or more nucleic acids) encoding a chimeric antigen receptor (CAR) and vFLIP signaling protein (CAR and vFLIP signaling protein are encoded on the same or on different at least one nucleic acid), wherein the CAR comprises: a) an extracellular antigen specific domain, b) a transmembrane domain and c) an optional intracellular signaling domain comprising an immunoreceptor tyrosine-based activation motif (ITAM), wherein the vFLIP signaling protein is selected from the group consisting (i) K13-vFLIP or a mutant or variant thereof, and (ii) MC159-vFLIP or a mutant or variant thereof; at least one nucleic acid comprising a first polynucleotide encoding the CAR and a second polynucleotide encoding the signaling protein, at least one vector comprising the same at least one nucleic acid; and a pharmaceutical composition comprising the same cell, the same at least one nucleic acid or the same at least one vector, and a pharmaceutically acceptable carrier.
Foster et al already disclosed at least modified cells (e.g., T-cells, NK cells and others) transfected or transformed with first and second polynucleotides (e.g., in the form of a non-viral and/or viral vectors such as adenovirus, adeno-associated virus, retrovirus, vaccinia virus), wherein the first polynucleotide encodes an inducible chimeric stimulating molecule comprising: i) a MyD88 polypeptide region or a truncated MyD88 polypeptide region lacking the TIR domain; ii) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, iii) a multimerization region (e.g., a ligand binding region such as an FKBP region), and iv) a membrane targeting region (e.g., a myristoylation region); and the second polynucleotide encodes a chimeric antigen receptor (CAR) comprising: i) a transmembrane region (e.g., a CD8 transmembrane domain), ii) a T cell activation domain (e.g., an ITAM containing CD3-zeta polypeptide), and iii) an antigen recognition moiety that binds to an antigen on a cell involved in a hyperproliferative disease (e.g., leukemia, melanoma, hepatocarcinoma, glioblastoma, prostate cancer and others) (see at least the Abstract; and Summary; particularly page 2, last paragraph continues to third paragraph on page 3; page 7, first two full paragraphs; page 28, first full paragraph; page 32, second last paragraph; page 63, last two paragraphs; page 113, first paragraph).  Foster et al also stated “In some embodiments, the nucleic acid further comprises a third polynucleotide encoding a linker polypeptide between the first and second polynucleotides, wherein the linker polypeptide separates the translation products of the first and second polynucleotides during or after translation” (page 7, lines 9-12).  Foster et al also taught using an effective amount of a multimeric ligand (e.g., AP20187, AP1510 and AP1903) that binds to the multimerization region to stimulate a T cell-mediated immune response in a subject in need thereof (page 56, second full paragraph; page 57, third paragraph).  Foster et al also stated “The antitumor efficacy of T cells engineered with chimeric antigen receptors (CARs) is dependent on their survival and in vivo expansion following adoptive transfer.  While the inclusion of costimulatory domains, such as CD28 and 4-1BB, have enhanced T cell expansion of CD19-targeted CARs for the treatment of leukemia1-4, inseparably linking these signaling domains to antigen recognition via the CAR has led to severe toxicities from unchecked T cell activation5,6.  Provided herein is a method for controlling CAR T cell therapy that in one embodiment relies on T cell costimulatory switch, the costimulatory molecule inducible MyD88/CD40 (iMC), activatable in vivo by the small molecule, chemical inducer of dimerization (CID), rimiducid (AP903), to provide costimulation to CAR-modified T cells, inducing T cell proliferation, survival and antitumor efficacy.  iMC-based, inducible costimulation may be used to regulate T cell expansion in vivo and serves as a new therapeutic option to control the safety and efficacy of CAR-T cell therapies” (page 1, line 31 continues to line 7 on page 2); and “Co-stimulatory polypeptides that can be used include those that activate NF-kappaB and other variable signaling cascades for example the p38 pathway and/or Akt pathway.  Such co-stimulatory polypeptides include, but are not limited to CD28 family members (e.g., CD28, ICOS), TNF receptors (i.e., CD40, RNAK/TRANCE-R, OX40, 4-1BB) (page 50, last paragraph).  Figure 39 depicts CAR improvements and associated toxicity (see other descriptions on pages 23-24)

    PNG
    media_image1.png
    620
    317
    media_image1.png
    Greyscale

Inducible chimeric signaling molecules (CSMs) that are controlled by CID, and contacting T cells that express the inducible CSMs with a CID results in cell activation, and induction of an immune response is taught by Foster et al and being depicted below.

    PNG
    media_image2.png
    166
    142
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    179
    153
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    514
    305
    media_image4.png
    Greyscale

Foster et al also disclosed pharmaceutical compositions comprising expression constructs, expression vectors, or transduced cells (page 103, lines 11-17), wherein the pharmaceutical compositions comprise a pharmaceutical acceptable carrier (e.g., sterile aqueous solutions or dispersions and sterile powders) (at least page 105, second paragraph).
Foster et al did not teach explicitly at least the use of a K13-vFLIP signaling protein as a costimulatory protein, including K13-vFLIP as a fusion signaling protein with one of more copies of an FKBP domain to form an inducible chimeric signaling protein that is controlled by CID, and/or the use of MC159-vFLIP in a preparation of genetically modified CAR-T or CAR-NK cells for immunotherapy. 
Before the effective filing date of the present application (03/29/2016), Matta et al already disclosed that Kaposi’s sarcoma-associated herpesvirus (KSHV)-encoded viral FLICE inhibitory protein K13 interacts with a cytosolic IκB kinase (IKK) complex to activate nuclear factor-κB (NF-κB); and that K13 is also present in the nuclear compartment to interact with and activate the nuclear IKK complex, and that neither the IKKs nor NF-κB activation is required for nuclear localization of K13 (Abstract).
Additionally, Chugh et al also disclosed transgenic expression of K13 in human herpes virus 8 K13 transgenic mice leads to constitutive NF-κB activation and increased incidence of lymphomas but has no significant effect on Fas-induced apoptosis or the development and maturation of lymphocytes (Abstract).  Chugh et al also stated “K13 can potentially block caspase cascade either directly by inhibition of caspase 8 or indirectly by NF-κB-induced upregulation of antiapoptotic genes (e.g., cFLIP, cIAP, BclxL, etc.)….In fact, we observed a modest increase in caspase activity in the culture of K13 splenocytes as compared with NLC splenocytes, which could reflect their increased proliferative rate (Fig. 4F).  Collectively, the above results demonstrate that although transgenic expression of K13 leads to increased cellular proliferation, it has no significant inhibitor effect on caspase activation or apoptosis” (page 12888, right column, first full paragraph); and “HHV-8 vFLIP resembles vFLIP MC159 from the human molluscum contagiousum virus and vFLIP E8 from the equine herpes virus 2 in its overall structure, and all three proteins contain two death effector domains (8-10).  However, unlike vFLIP K13, transgenic expression of MC159 and E8 vFLIPs has been shown to block Fas-induced apoptosis in thymocytes and impair T cell development (22,23).  Thus, despite the overall sequence similarity, vFLIPs perform distinct functions in different viruses, and the death effector domains, which are a hallmark of vFLIPS, may simply represent protein recruitment motifs that interact with different cellular proteins to activate distinct signaling pathways beneficial to different viruses.  Thus, whereas vFLIPs MC159 and E8 interact with caspase 8/FLICE or FADD and protect virally infected cells from Fas-induced apoptosis, vFLIP K13 interacts with the inhibitory κB kinase complex to activate NF-κB and promote lymphocyte proliferation” (page 12889, right column, first paragraph).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Foster et al by also selecting at least K13-vFLIP (vFLIP/K13) protein as a costimulatory molecule, including K13-vFLIP as a fusion signaling protein with one of more copies of an FKBP domain to form an inducible chimeric signaling protein that is controlled by CID, and/or the use of MC159-vFLIP as an anti-apoptotic molecule to activate, increase proliferation and/or survivability of genetically modified CAR-T or CAR-NK cells for immunotherapy, in light of the teachings of Matta et al and Chugh et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Matta et al already disclosed that Kaposi’s sarcoma-associated herpesvirus (KSHV)-encoded viral FLICE inhibitory protein K13 interacts with a cytosolic IκB kinase (IKK) complex to activate nuclear factor-κB (NF-κB), and Chugh et al also demonstrated transgenic expression of K13 in human herpes virus 8 K13 transgenic mice leads to constitutive NF-κB activation and vFLIP K13 interacts with the inhibitory κB kinase complex to activate NF-κB and promote lymphocyte proliferation.  Chugh et al also disclosed that HHV-8 vFLIP resembles vFLIP MC159 from the human molluscum contagiousum virus in its overall structure, and vFLIPs MC159 interacts with caspase 8/FLICE or FADD and protects virally infected cells from Fas-induced apoptosis.  Moreover, the primary Foster reference already taught using any molecule or polypeptide that activates the NF-κB pathway can be used as a co-stimulatory polypeptide.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Foster et al, Matta et al and Chugh et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified transfected/transformed cells, nucleic acids, vectors and pharmaceutical compositions resulting from the combined teachings of Foster et al, Matta et al and Chugh et al as set forth above are indistinguishable from the compositions of the present application as claimed.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments related to the above modified 103 rejection in the Amendment dated 07/18/2022 (pages 7-12) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the inducible MyD88/CD40 (iMC) that activates NF-κB in T-cells of the primary Foster reference is known to activate a large number of signaling pathways (e.g., p38, ERK, JNK, AKT, IRF3, IRF7, IFN and others) and not due to NF-κB alone as highlighted by the cited Foster article (Mol. Ther. 25:2176-2188, 2017).  In contrast, vFLIP-K13 selectively activates the NF-κB pathway only; and thus one skilled in the art would not have expected that vFLIP-K13 could substitute for iMC to provide costimulation to CAR-modified T cells and in promoting CAR-T cell proliferation, survival and antitumor efficacy.  Additionally, Applicant argued that the iMC is an inducible molecule that is inactive in its native state and provides co-stimulation only when activated by a chemical induced dimerizer (e.g., AP1903).  In contrast, the vFLIP-K13 provides co-stimulation in a constitutive manner (e.g., NF-κB signaling pathway is tonically active in cells expressing vFLIP-K13); and the state of the prior art teaches away from the use of a module such as vFLIP-K13 that activates the co-stimulatory signaling pathways in a constitutive manner since constitutive activation of co-stimulatory signaling pathways was thought to be detrimental to long-term in vivo activity of CAR-T cells as evidenced by the teachings of Frigault et al (Cancer Immunol. Res. 3:356-367, 2015; IDS) reporting that certain CARs with constitutive signaling through NF-κB, AKT, ERK, and NFAT pathways showed sustained proliferation but displayed inferior antitumor effects and engraftment in vivo.  Applicant also argued that there is nothing in the primary Foster reference to lead one of skilled in the art to look for a selective activator of NF-κB.  With respect to the Matta reference, Applicant argued that this reference does not teach or suggest the use of K13-vFLIP in CAR-T therapy or selective activation of NF-κB in CAR-T therapy.  The Matta reference also discloses that MC159 fails to activate NF-κB signaling pathway nor any other signaling pathways activated by iMC.  Thus, an ordinary skilled artisan would not have conceived of using MC159 to provide co-stimulation as it is not known to activate the signaling pathways activated by the costimulatory agents.  Applicant further argued that the present application demonstrated a “surprising” result demonstrating that CAR-T cells co-expressing MC159 and HTLV2-Tax continue to exert cytotoxicity after 2 months in culture while the T cells expressing the other CARs lost this ability (paragraph [00733] and Fig. 27).  With respect to the Chugh reference, Applicant argued that the reference at least did not demonstrate K13 can provide co-stimulation to adoptively transferred immune cells (e.g., T cell or NK cell), and since expression of K13 in transgenic mice led to the development of lymphoma an ordinary skilled artisan would not have thought of using K13 for providing costimulation to CAR-expressing immune cells due to the risk of promoting cancer development.  In summary, Applicant argued that there was nothing in the art that indicated that selective activation of NF-κB or expression of vFLIP-K13 could prolong the survival and proliferation of CAR-expressing T cells or NK cells, could improve the in vivo efficacy (e.g., no early exhaustion) of these CAR-expressing cells, would be safe (no malignant transformation) and not result in excessive toxicity via excessive cytokine productions through NF-κB production.  Applicant further argued that unlike the iMC module of the primary Foster reference, vFLIP-K13 can provide constitutive selective NF-κB activity and thus constitutive costimulation without the use of a dimerizer (cost saving, simple treatment), and due to its small size (564 nucleotides in length vs 1499 nucleotides for iMC) vFLIP-K13 module has a distinct advantage for viral mediated gene transduction as there is limited packaging capacity in most viral vectors and titer of the viral vectors is generally known to decline when the insert size increases as evidenced by the teachings of Kumar et al (Human Gene Therapy 12:1893-1905, 2001).  Moreover, Applicant argued that it was not obvious that fusion of FKBP domains with K13 would allow control of its activity in an inducible manner since fusion of FKBP with K13 could have interfered with the proper folding of K13 or its interaction with signaling partners and could have led to loss of signaling activity.  Accordingly, for the reasons discussed above Applicant argued that there would be no motivation for an ordinary skilled artisan to combine the cited references to arrive at the presently claimed invention.
First, the instant claims encompass any cell (e.g., T-cell, NK cell) comprising at least one nucleic acid (e.g., 1, 2, 3, 4 or more nucleic acids) encoding a chimeric antigen receptor (CAR) and vFLIP signaling protein (CAR and vFLIP signaling protein are encoded on the same or on different at least one nucleic acid), wherein the CAR comprises: a) an extracellular antigen specific domain, b) a transmembrane domain and c) an optional intracellular signaling domain comprising an immunoreceptor tyrosine-based activation motif (ITAM), wherein the vFLIP signaling protein is selected from the group consisting (i) K13-vFLIP or a mutant or variant thereof, and (ii) MC159-vFLIP or a mutant or variant thereof; at least one nucleic acid comprising a first polynucleotide encoding the CAR and a second polynucleotide encoding the signaling protein, at least one vector comprising the same at least one nucleic acid; and a pharmaceutical composition comprising the same cell, the same at least one nucleic acid or the same at least one vector, and a pharmaceutically acceptable carrier.  Please also note that the claims encompass an embodiment in which a cell comprising at least one nucleic acid encoding a CAR and a K13-vFLIP without MC159-vFLIP, or a cell comprising at least one nucleic acid encoding a CAR and a MC159-vFLIP without K13-vFLIP.  Additionally, none of the claimed composition requires any particular efficacy (e.g., for CAR activating, for proliferation and/or survivability of genetically modified CAR cells, and/or for anti-tumor activity).
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  In this instance, the primary Foster reference does not have to teach or suggest the use of any encoded K13-vFLIP signaling protein and/or an encoded MC159-vFLIP.  Similarly, neither the Matta reference nor the Chugh reference have to teach or suggest any genetically modified CAR cells.
Third, the above 103 rejection was not based simply on the substitution of the inducible MyD88/CD40 (iMC) with vFLIP-K13 and/or MC159-vFLIP; and that the teachings of the primary Foster reference are not necessarily limited only to the exemplary iMC.  It is also apparent that activated iMC alone is not sufficient to drive at least expansion/proliferation of genetically modified CAR T cells.  Additionally, none of the cited Matta reference and the Chugh reference teaches that vFLIP-K13 selectively activates the NF-κB pathway, and instead they simply disclose that vFLIP-K13 activates the NF-κB pathway.  Foster et al stated clearly and explicitly “Co-stimulatory polypeptides include any molecule or polypeptide that activates the NF-kappaB pathway, Akt pathway, and/or p38 pathway…Co-stimulatory polypeptides that can be used include those that activates NF-kappaB and other variable signaling cascades for example the p38 pathway and/or Akt pathway.  Such co-stimulatory polypeptides include, but are not limited to CD28 family members (e.g., CD28, ICOS), TNF receptors (i.e., CD40, RANK/TRANCE-R, OX40, 4-1BB)” (page 50, lines 21 continues to line 33).  The Frigault reference identified chimeric antigen receptors that mediate constitutive (CARs containing CD28 and CD3ζ tandem signaling domains) or inducible proliferation of T cells (Abstract; page 356, right column, last paragraph), and although Frigault et al stated “The CARs with a constitutive growth phenotype displayed inferior antitumor effects and engraftment in vivo” (Abstract), they also stated “The role, if any, of CAR T cells with continuous proliferation in potential clinical applications remains to be determined” (page 366, left column, first sentence of second full paragraph), and “Whether continuous CARs, such as those we reported here, would be useful and safe can only be established in future clinical trials” (page 366, left column, second last sentence of the third full paragraph).  Please also note that the primary Foster reference already teaches the use of genetically modified T cells with CARs containing CD28 and CD3ζ signaling domains (2nd and 3rd generation CARs), and based on the above statements in the Frigault reference, there is no teaching-away whatsoever by the cited references as set forth in the above 103 rejection to arrive at the presently claimed compositions.  Particularly, none of the claimed composition requires any particular efficacy (e.g., for CAR activating, for proliferation and/or survivability of genetically modified CAR cells, and/or for anti-tumor activity), and that the claims also encompass any encoded K13-vFLIP, including K13-vFLIP that activates constitutively the NF-κB pathway in its native state or in a fusion form with one or more copies of an FKBP protein (see dependent claims 6-8).
Fourth, although MC159-vFLIP fails to activate the NFκB pathway, it has been shown to interact with caspase 8/FLICE or FADD and protect virally infected cells from Fas-induced apoptosis, and accordingly it would be useful as an anti-apoptotic molecule for enhancing at least survivability of genetically modified CAR-T or CAR-NK cells for immunotherapy.  Although K13-vFLIP has no significant effect on Fas-induced apoptosis in K13 transgenic animals, Graham et al (Journal of Virology 87:2242-2252, 2013) demonstrated that K13 protects WEHI 231, an immature B-cell line, against anti-IgM-induced growth arrest and apoptosis and that this protective effect was associated with the activation of the NF-κB pathway (Abstract).  Similarly, Thurau et al (Journal of Virology 83:598-611, 2009) also demonstrated that K13-vFLIP protects endothelial cells against superoxide-induced cell death and that this protective effect was also associated with the activation of the NF-κB pathway (Abstract).
Fifth, Chugh et al stated explicitly “Interestingly, similar to the situation with the LMP1 transgenic mice (32), the incidence of lymphomas in K13 transgenic animals was relatively low, and they developed after a long period of latency.  These results suggest that expression of K13 and resultant NF-κB activation may not be sufficient to induce tumors and may require cooperative interactions with other viral or cellular genes for lymphomagenesis” (page 12889, right column, last 2 sentences of second paragraph).  Thus, the likelihood of CAR cells expressing K13-vFLIP that activates the NF-κB pathway to become cancer cells is very low.  Nevertheless, safety issue is not a factor in the determination of patentability of the presently claimed compositions.
Sixth, with respect to Applicant’s alleged “surprising” results (paragraph [00733] and Fig. 27) please note that any surprising result should be commensurate with the scope of the claims.  In this instance, none of the claims recites any CAR-T cell co-expressing MC159-vFLIP and HTLV2-Tax.
Seventh, with respect to Applicant’s arguments on the advantages of using vFLIP-K13 that provides constitutive costimulation without the use of dimerizer (e.g., cost saving) and its small size relative to iMC module of the primary Foster reference (e.g., better viral vector titers), it is noted that the above 103 rejection was not based simply on the substitution of the inducible MyD88/CD40 (iMC) for vFLIP-K13 and/or MC159-vFLIP.  Particularly, Foster et al stated clearly and explicitly “Co-stimulatory polypeptides include any molecule or polypeptide that activates the NF-kappaB pathway, Akt pathway, and/or p38 pathway…Co-stimulatory polypeptides that can be used include those that activates NF-kappaB and other variable signaling cascades for example the p38 pathway and/or Akt pathway.  Such co-stimulatory polypeptides include, but are not limited to CD28 family members (e.g., CD28, ICOS), TNF receptors (i.e., CD40, RANK/TRANCE-R, OX40, 4-1BB)” (page 50, lines 21 continues to line 33).
Eighth, with respect to the issue that fusion of FKBP with K13 could interfere with the proper folding of K13 or its interaction with signaling partners that could lead to the loss of signaling activity, at least Matta et al already demonstrated that EGFP fusion construct of K13 did not affect the ability of K13 to accumulate in the nucleus and its ability to activate the NF-κB pathway (see section titled “K13 is unique among the vFLIPs in localizing into the nucleus” on page 5244).  Additionally, Foster et al already successfully fused a truncated MyD88 polypeptide region lacking the TIR domain and a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain together with FKBP domains to form a functional inducible iMC module.  Moreover, before the effective filing date of the present application Wandless et al (US 9,487,787) also disclosed methods for regulating protein function in cells using synthetic molecules (e.g., Shield 1, FK506) (Abstract).  Accordingly, it would also have been obvious and within the skill level of an ordinary skilled artisan to prepare fusion constructs of FKBP domains with K13-vFLIP to control its activity in an inducible manner.  Furthermore, please note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  It is also noted that dependent claims 6-8 merely recite “wherein the K13-vFLIP signaling protein is expressed in fusion with one or more copies of an FKBP domain” encompassing the use of any K13-vFLIP signaling protein (e.g., any mutant or variant thereof), including one possessing a constitutive activation of the NF-κB pathway in a fusion construct such that its activity is controlled in an inducible manner. 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (WO 2015/123527; IDS) in view of Matta et al (Oncogene 27:5243-5253, 2008; IDS) and Chugh et al (PNAS 102:12885-12890, 2005) as applied to claims 1-3, 6-8, 15-18, 20-21, 28 and 30-31 above, and further in view of Lijima et al (Leukemia 14:1598-1605, 2000) and Tsunoda et al (US 7,993,642).
The combined teachings of Foster et al, Matta et al and Chugh et al were presented above.  However, none of the cited references teaches specifically that the antigen specific domain of the CAR targets MPL, and that the antigen specific domain comprises the scFv fragment huVB22Bw5 having SEQ ID NO: 2506.
However, before the effective filing date of the present application (03/29/2016) Lijima et al already examined the expression of cmpl/c-Mpl in 23 human lymphoid leukemic cell lines; and surface c-Mpl expression was detected in 13 of 17 B-lineage cell lines with higher expression was restricted in nine B-precursor cell lines, eight of which had 11q23 translocation or Philadelphia chromosome (Ph1) (Abstract; page 1603, right column, first paragraph).  Lijima et al also found that primary leukemia cells from patients with B-precursor acute lymphoblastic leukemia with Ph1 or 11q23 translocation expressed surface c-Mpl (Abstract; page 1603, right column, first paragraph).  Lijima et al also noted that c-mpl has been detected by Northern blot analysis in a half of the patient samples of acute myeloblastic leukemia (AML) and myelodysplastic syndrome (MDS) (page 1598, right column, first full paragraph).
Additionally, Tsunoda et al also taught anti-MPL antibodies prepared using genetic engineering techniques, including anti-human Mpl sc(Fv)2 designated hVB22Bq-wz5:sc(Fv)2 having the nucleotide sequence of SEQ ID NO: 292 (1572 nucleotides encoding the 524-amino-acid sequence of SEQ ID NO: 293) which nucleotides 457-1191 encodes the amino acid sequence that is 100% identical to SEQ ID NO: 2506 (245 amino acids) of the present application (Abstract; col. 2, lines 10-41; col. 20, lines 53-58; SEQ ID NO: 292 and attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Foster et al, Matta et al and Chugh et al by also utilizing at least the anti-human Mpl sc(Fv)2 designated hVB22Bq-wz5:sc(Fv)2 as the antigen specific domain of the CAR to target B-precursor acute lymphoblastic leukemia with Ph1 or 11q23 translocation in a patient in need of a CAR cell immunotherapy, in light of the teachings of Lijima et al and Tsunoda et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Lijima et al already found that primary leukemia cells from patients with B-precursor acute lymphoblastic leukemia with Ph1 or 11q23 translocation expressed surface c-Mpl, while Tsunoda et al also disclosed anti-human Mpl sc(Fv)2 designated hVB22Bq-wz5:sc(Fv)2 having the nucleotide sequence of SEQ ID NO: 292 (1572 nucleotides) which nucleotides 457-1191 encodes the amino acid sequence that is 100% identical to SEQ ID NO: 2506 (245 amino acids) of the present application.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Foster et al, Matta et al, Chugh et al, Lijima et al and Tsunoda et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above modified 103 rejection in the Amendment dated 07/18/2022 (pages 12-14) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued that nothing in Lijima reference and/or Tsunoda reference overcome the deficiencies of the combination of Foster et al, Matta et al and Chugh et al for the reasons discussed with respect to claim 1.  With respect to the Lijima reference, Applicant argued that this reference does not teach targeting of MPL by CAR-T can result in cell death, instead it teaches away from targeting MPL for the treatment of AML or other cancers due to concern that such a treatment would also kill hematopoietic stem cells.  Applicant also argued that even though MPL is expressed on leukemia cells, it was not obvious that MPL could be safely and effectively targeted by CAR-T cells because of extensive post-translational modifications (e.g., N-linked glycosylation and C-mannosylation, see Sasazawa Y, BBRC 468:262e268, 2015) are likely to affect the binding of CAR to MPL-expressing cells.  Applicant also argued that there is no guarantee that it can be successful because generation of an effective CAR requires multiple steps to attain an scFv with the binding affinity in an optimal range, and killing by CAR-T cells is also affected by a number of factors (e.g., expression of inhibitory molecules and anti-apoptotic molecules).  Accordingly, it was not obvious that MPL-expressing cancer cells (e.g., AML cells) can be safely and effectively killed by CAR-T cells.  Applicant also argued that the present application has an advantage over other approaches to target AML using CAR-T cells as MPL is expressed in higher percentage of patient samples as compared to other known CAR-T cell antigens such as CD123 while MPL is expressed at negligible levels in normal healthy tissues (with the exception of bone marrow) (Fig. 2A).
First, with respect to the deficiencies of the combination of Foster et al, Matta et al and Chugh et al please refer to the examiner’s same responses to Applicant’s arguments for the rejection of claims 1-3, 6-8, 15-18, 20-21, 28 and 30-31 above.  The Lijima reference and the Tsunoda reference were cited to supplement the combined teachings of Foster et al, Matta et al and Chugh et al for the limitations recited in dependent claims 9 and 13.
Second, the instant claims are compositional claims and not method claims for treating any particular cancer with any particular efficacy.  Additionally, safety issue is not a factor in the determination of patentability of the presently claimed compositions.
Third, there is no teaching away whatsoever by the Lijima reference from the presently claimed compositional claims.  Lijima et al already found at least that primary leukemia cells from patients with B-precursor acute lymphoblastic leukemia with Ph1 or 11q23 translocation expressed surface c-Mpl; and c-mpl has been detected by Northern blot analysis in a half of the patient samples of acute myeloblastic leukemia (AML) and myelodysplastic syndrome (MDS).  Thus, an ordinary skilled artisan would readily recognize that surface-expressed MPL on leukemia cells would be a suitable or useful marker to be targeted by CAR immune cells.  Moreover, Tsunoda et al also taught anti-MPL antibodies prepared using genetic engineering techniques, including anti-human Mpl sc(Fv)2 designated hVB22Bq-wz5:sc(Fv)2 having the nucleotide sequence of SEQ ID NO: 292 (1572 nucleotides encoding the 524-amino-acid sequence of SEQ ID NO: 293) which nucleotides 457-1191 encodes the amino acid sequence that is 100% identical to SEQ ID NO: 2506 (245 amino acids) of the present application.
Fourth, please note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  There is no requirement whatsoever of a guarantee that an effective CAR could be generated to target MPL safely by CAR T cells, particularly Tsunoda et al already disclosed  an anti-human Mpl sc(Fv)2 designated hVB22Bq-wz5:sc(Fv)2 having the nucleotide sequence of SEQ ID NO: 292 (1572 nucleotides encoding the 524-amino-acid sequence of SEQ ID NO: 293) which nucleotides 457-1191 encodes the amino acid sequence that is 100% identical to SEQ ID NO: 2506 (245 amino acids) of the present application.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (WO 2015/123527; IDS) in view of Matta et al (Oncogene 27:5243-5253, 2008; IDS) and Chugh et al (PNAS 102:12885-12890, 2005) as applied to claims 1-3, 6-8, 15-18, 20-21, 28 and 30-31 above, and further in view of Maude et al (N. Engl. J. Med. 371:1507-1517, 2014), Igawa et al (US 10,662,245) and Groger et al (PLoS ONE 4(4):e5391, doi:10.1371/journal.pone.0005391, 2009, 11 pages).
The combined teachings of Foster et al, Matta et al and Chugh et al were presented above.  However, none of the cited references teaches specifically that the cell further comprising nucleic acids encoding scFvs targeting IL6 and/or IL6 receptor alpha (claim 4) or the cell further comprising nucleic acid encoding peptide FX06 so as to mitigate capillary leak associated with CAR therapy (claim 5).
However, before the effective filing date of the present application (03/29/2016) Maude et al disclosed an effective autologous chimeric antigen receptor-modified T-cell therapy against CD19 (CTL019) for treating relapsed and refractory acute lymphoblastic leukemia (ALL), and they found that all treated patients had the cytokine-release syndrome with severe cytokine-release syndrome was effectively treated with the anti-interleukin-6 receptor antibody tocilizumab (Abstract and section titled “Cytokine-release syndrome” on page 1511).  Maude et al stated “A major toxic effect associated with CTL019 is the cytokine-release syndrome, a systemic inflammatory response that is produced by elevated levels of cytokines; these elevations are associated with T-cell activation and proliferation.  The cytokine-release syndrome ranges from mild and self-limiting, with high temperatures and myalgias, to severe and life-threatening, with a clinical course that also includes vascular leak, hypotension, respiratory and renal insufficiency, cytopenias and coagulopathy” (page 1511, left column, first paragraph); “Patients who had severe cytokine-release syndrome had higher peak levels of interleukin-6 than did patients who did not have severe cytokine-release syndrome (page 1511, left column, second paragraph); and “We previously found marked elevation of interleukin-6 levels after CTL019 therapy and rapid reversal of severe cytokine-release syndrome with the interleukin-6-receptor blocking antibody tocilizumab8; therefore, tocilizumab was incorporated into the management of severe cytokine-release in this study” (page  1511, right column, first full paragraph).
Additionally, Igawa et al already disclosed and generated via genetic engineering second generation humanized anti-IL6 receptor IgG molecules that are superior to TOCILIZUMAB in having enhanced efficacy and improved pharmacokinetics to neutralize the biological activity of IL-6 (Abstract; col. 5, line 66 continues to line 62 on col. 6; and col. 21, line 45 continues to line 63 on col. 22).  It is noting that IL6 receptor is a protein complex consisting of the ligand-binding IL6Rα chain and the signal transducing component gp130.
Moreover, Groger et al already taught a natural plasmin digest product of fibrin, peptide Bβ15-42 (also called FX06) having the 28-amino-acid sequence of GHRPLDKKREEAPSLRPAPPPISGGGYR, significantly reduces vascular leak and mortality in animal models for Dengue shock syndrome; and the FX06 also reduced capillary leak in systemic LPS shock (Abstract; and sections titled “FX06 improved survival and reduced capillary leak in Dengue-induced shock” and “FX06 reduced capillary leak in systemic LPS shock” on page 2).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Foster et al, Matta et al and Chugh et al by also further transforming or transfecting genetically modified cells with at least nucleic acids encoding scFvs targeting IL6 receptor alpha and/or a nucleic acid encoding the peptide FX06, in light of the teachings of Maude et al, Igawa et al and Groger et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Maude et al found that all CTL019 treated patients had the cytokine-release syndrome that includes vascular leak, and severe cytokine-release syndrome was effectively treated with the anti-interleukin-6 receptor antibody tocilizumab; while Igawa et al already generated successfully via genetic engineering second generation humanized anti-IL6 receptor IgG molecules that are superior to TOCILIZUMAB in having enhanced efficacy and improved pharmacokinetics to neutralize the biological activity of IL-6 and Groger et al also demonstrated successfully that the FX06 peptide significantly reduces vascular leak and mortality in animal models for Dengue shock syndrome, as well as reduced capillary leak in systemic LPS shock.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Foster et al, Matta et al, Chugh et al, Maude et al, Igawa et al and Groger et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above modified 103 rejection in the Amendment dated 07/18/2022 (pages 14-18) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
A.	Applicant argued that none of Maude et al, Igawa et al and Groger et al overcomes the deficiencies of the combination of Foster et al, Matta et al and Chugh et al for the reasons discussed with respect to claim 1.  With respect to the Maude reference, Applicant argued that the reference does not teach administration of Tocilizumab for the prevention of CRS, the administration of Tocilizumab was without apparent effect on the efficacy of CAR-T cells when administered concomitant with the administration of CAR-T cells, and/or Tocilizumab can be co-expressed or co-administered with CAR-T cells.  In contrast, the present application describes the use of scFvs targeting cytokines and their receptors (e.g., IL6 and/or IL6R) which are smaller in size, shorter half-lives and easily penetrated into tissues than Tocilizumab for the treatment and prevention of CRS.  Applicant also argued that the use of Tocilizumab was associated with increased risk or neurotoxicity due to poor penetration of Tocilizumab into the brain as it crosses the blood brain barrier poorly as taught by the post-filing article of Frigault et al (Blood 136: 137-139, 2020, page 137 and Table 1).  Applicant argued that co-expression of scFv targeting IL6R or IL6 with the CAR could potentially aggregate with the scFv comprising the antigen binding domain of CAR, thereby adversely affecting the expression and signaling activity of the CAR.  Accordingly, it was not obvious that an scFv targeting IL6R or IL6 can be co-expressed with a CAR without compromising the expression and signaling of the CAR.  Additionally, Applicant argued that the amount of IL6R and IL6 scFv produced is expected to correlate with the number of CAR T cells, and as the CAR-T cells expand they are likely to produce more IL6R and/or IL6 scFv to provide a physiological and fine control over the level of IL6R and IL6 scFv being produced which is not possible with exogenous administration of Tocilizumab, and the present application also teaches to extend the half-life of the secreted IL6R antibody by expressing it as a fusion with a single chain camel-derived antibody (vHH) against human serum albumin.  
First, with respect to the deficiencies of the combination of Foster et al, Matta et al and Chugh et al please refer to the examiner’s same responses to Applicant’s arguments for the rejection of claims 1-3, 6-8, 15-18, 20-21, 28 and 30-31 above.  The Maude reference and the Igawa reference were cited to supplement the combined teachings of Foster et al, Matta et al and Chugh et al for the limitation recited in dependent claim 4, while the Groger reference was cited to supplement the combined teachings of Foster et al, Matta et al and Chugh et al for the limitation recited in dependent claim 5.
Second, once again the instant claims are compositional claims and not method claims for treating any cancer, let alone brain cancer, with any particular efficacy (e.g., for treatment and/or prevention of cytokine release syndrome or CRS).  Additionally, safety issue is not a factor in the determination of patentability of the presently claimed compositions.

Third, Igawa et al stated “Specifically, antibody fragments include, for example, Fab, Fab’, F(ab’)2, and Fv.  Meanwhile, minibodies include for example, Fab, Fab’, F(ab’)2, Fv, scFv (single chain Fv), diabodies, and sc(Fv)2 (single chain (Fv)2).  Multimers (for example, dimers, trimers, tetramers, and polymers) of these antibodies are also included in the minibodies of the present invention” (col. 17, lines 24-30).  Thus, Igawa et al also taught a humanized anti-IL6-receptor antibody in the form of single chain Fv, and DNA encoding the same (see at least col. 18, line 5 continues to line 8 on col. 19).
Fourth, once again the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  There is no factual evidence of record indicating or suggesting that co-expression of scFv targeting IL6R or IL6 with the CAR could adversely affect the expression and signaling of the CAR.  Moreover, the primary Foster reference already taught successfully at least genetically modified CAR T cells comprising an anti-CD19 antibody in the form of scFv (see at least page 62, lines 27-28; and Figs. 39, 41-42).
Fifth, with respect to the issue that this application teaches to extend the half-life of the secreted IL6R antibody by expressing it as a fusion with a single chain camel-derived antibody (vHH) against human serum albumin, it is noted that none of the rejected claims requires any fusion antibody with a single chain camel-derived antibody.   

B.	Applicant argued that none of the cited references teaches that FX06 can treat or prevent capillary leak caused by CAR-T cells, or capillary leak during CAR-T induced CRS has the same mechanism as the capillary leak caused by Dengue fever or shock induced by LPS, or use FX06 in combination with CAR-T cells.  Thus, Applicant argued that it would not obvious that FX06 can be combined with CAR-T cells without adversely affecting the efficacy of CAR-T cells.  Applicant also argued that the Groger reference taught that FX06 is produced by solid phase peptide synthesis and administered by intravenous or intraperitoneal routes, but the literature does not teach delivery of FX06 via genetic modification of CAR-T cells.  The present application discloses FX06 is co-expressed with CAR in the CAR-T cells, the amount of FX06 produced correlates with the number of CAR-T cells, and as the CAR-T cells expand they likely to produce more FX06 providing a fine control over the level of FX06 being produce which is not possible with the exogenous administration of FX06, along with other advantages such as safety, convenience and reduced cost.
First, once again the instant claims are compositional claims and not method claims for treating any cancer with any particular efficacy (e.g., for treatment and/or prevention of capillary leak caused by CAR-T cells, or CAR-T cell immunotherapy).  Additionally, safety issue is not a factor in the determination of patentability of the presently claimed compositions.
Second, as set forth in the above 103 rejection it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Foster et al, Matta et al and Chugh et al by also further transforming or transfecting genetically modified cells with at least a nucleic acid encoding the peptide FX06 because Groger et al also demonstrated successfully that the FX06 peptide significantly reduces vascular leak and mortality in animal models for Dengue shock syndrome, as well as reduced capillary leak in systemic LPS shock; and a clinical course of a cytokine-release syndrome resulting from an autologous chimeric antigen receptor-modified T-cell therapy against CD19 (CTL019) includes vascular leak as taught by Maude et al.
Third, the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  There is no factual evidence of record indicating or suggesting that co-expression of FX06 with the CAR could adversely affect the efficacy CAR-T cells.  
Examiner’s Comment
	The prior art does not teach or fairly suggest a scFv fragment comprising the sequence of SEQ ID NO: 2500 as an antigen specific domain of a CAR that targets MPL.

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        

Sequence 292, 
Patent No. 7993642

Alignment Scores:
Length:                 1572   
Score:                  1304.00        Matches:       245    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     22             Gaps:          0      

Qy          1 AspIleValMetThrGlnSerProLeuSerLeuProValThrProGlyGluProAlaSer 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        457 GATATTGTGATGACTCAGTCTCCACTCTCCCTGCCCGTCACCCCTGGAGAGCCGGCCTCC 516

Qy         21 IleSerCysArgSerSerLysSerLeuLeuHisSerAsnGlyAsnThrTyrLeuTyrTrp 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        517 ATCTCCTGCAGGTCTAGTAAGAGTCTCCTGCATAGTAATGGCAACACTTACTTGTATTGG 576

Qy         41 PheGlnGlnLysProGlyGlnAlaProArgLeuLeuIleTyrArgMetSerAsnLeuAla 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        577 TTCCAGCAGAAGCCAGGGCAGGCTCCACGGCTCCTGATCTATCGGATGTCCAACCTTGCC 636

Qy         61 SerGlyValProAspArgPheSerGlySerGlySerGlyThrAlaPheThrLeuLysIle 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        637 TCAGGGGTCCCTGACAGGTTCAGTGGCAGTGGATCAGGCACAGCTTTTACACTGAAAATC 696

Qy         81 SerArgValGluAlaGluAspValGlyValTyrTyrCysMetGlnHisIleGluTyrPro 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        697 AGCAGAGTGGAGGCTGAGGATGTTGGGGTTTATTACTGCATGCAACATATAGAATATCCT 756

Qy        101 PheThrPheGlyGlnGlyThrLysLeuGluIleLysGlyGlyGlyGlySerGlyGlyGly 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        757 TTTACGTTCGGCCAAGGGACCAAACTGGAAATCAAAGGAGGTGGTGGATCGGGTGGTGGT 816

Qy        121 GlySerGlyGlyGlyGlySerGlnValGlnLeuValGlnSerGlyProGluValLysLys 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        817 GGTTCGGGAGGCGGTGGATCGCAGGTGCAGCTGGTGCAGTCTGGACCTGAGGTGAAGAAG 876

Qy        141 ProGlyAlaSerValLysValSerCysLysAlaSerGlyTyrThrPheThrAsnSerTrp 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        877 CCTGGGGCCTCAGTGAAGGTCTCCTGCAAGGCTTCTGGATACACCTTCACCAACTCCTGG 936

Qy        161 MetAsnTrpValArgGlnArgProGlyLysGlyLeuGluTrpIleGlyArgIleTyrPro 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        937 ATGAACTGGGTGAGGCAGAGGCCTGGAAAGGGTCTTGAGTGGATTGGACGGATTTATCCT 996

Qy        181 GlyAspGlyGluThrIleTyrAsnGlyLysPheArgValArgValThrIleThrAlaAsp 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        997 GGAGATGGAGAAACTATCTACAATGGGAAATTCAGGGTCAGAGTCACGATTACCGCGGAC 1056

Qy        201 GluSerThrSerThrAlaTyrMetGluLeuSerSerLeuArgSerGluAspThrAlaVal 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1057 GAATCCACGAGCACAGCCTACATGGAGCTGAGCAGCCTGAGATCTGAGGACACGGCCGTG 1116

Qy        221 TyrTyrCysAlaArgGlyTyrAspAspTyrSerPheAlaTyrTrpGlyGlnGlyThrThr 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1117 TATTACTGTGCGAGAGGCTATGATGATTACTCGTTTGCTTACTGGGGCCAGGGAACCACG 1176

Qy        241 ValThrValSerSer 245
              |||||||||||||||
Db       1177 GTCACCGTCTCTTCA 1191